The following decision was made by the judge of the orphans' court, after the case was called and argued by Mr. Wylie and Mr. Mattingly, as to the petitioner's right to the surplus of Wm. Campbell’s personal estate. It appears that the husband of the widow-made his last will and testament, which had been duly proved in this court, and the executor Iteed qualified. It is true that she received under the will, with others mentioned in the will, legacies, and of com'se did not renounce the provisions of the will. The question now is, is she entitled to dower as widow-in the personalty not mentioned in the will and as to which her husband died intestate? The statute of' 179S, declares that a widow who does not renounce the will, shall be barred of dow'er in her husband’s estate. That must mean the estate conveyed in the will, no other, in as much as the supreme court of Maryland decided in the ease of Mantz v. Buchanan, 1 Md. Ch. 202, that a widow standing by the will of her husband, *424is a pul-chaser of the devise with a fair consideration. See, also, Snively v. Beavans, 1 Md. 223, and Wilson v. Hightower, 3 Hawks, 76, in which the same principle is settled. The -answer of the executor and the other testimony in the cause proves the other claimants to be illegitimate, and cannot therefore inherit.
From the foregoing laws and facts the court is of the opinion, and doth so decree, that the widow is entitled to the amount, as to which Campbell died intestate, in the hands of the executor, the debts and legacies being all paid.
An appeal was prayed for by W. J. Stone for the executor, and by Hr. Mattingly for parties in interest.
The following is the argument of the counsels for the executor and distributees: There are two questions presented on the record in this case which we contend were erroneously decided by the judge of the orphans’ court. In order to arrive at the result attained by him, he must have decided that the devise and bequest by Wm. Campbell, of part of his real and personal estate to Rachel Campbell, his widow (which was accepted by her), only barred her claim as to the property disposed of in his will, and not as to his entire estate, and that the testimony of Kitty Pad. a negress, was admissible against the appellant, a Christian white freeman.
We contend: First. That Rachel Campbell, the widow, was by the accepted devise and bequest barred of all her interest in the entire personal estate of her late husband, as well the residue undisposed of as that devised and bequeathed by his will. Second. That the testimony of Kitty Pad was not admissible against the appellant. Assuming that Kitty Pad was a competent witness, and that said Wm. Campbell loft neither child, brother or sister, nephew or niece, what are the widow’s rights in reference to the surplus of personal estate undisposed of by the will? Her rights are fixed and regulated by statute, and the real question in this ease is as to the true construction of the statute. The act of Maryland of 1798 (chapter 101, subclis. 11, 12) provides for the widow in every aspect. First. Where her husband dies intestate. Second. Where her husband leaves a will devising her a part of his estate, which she accepts. Third. Where her husband leaves a will devising her a part of his estate, which she refuses to accept. The present' case falls under the second head. Wm. Campbell devised to his widow a part of both his real and personal estate, and she did not renounce, but accepted the devise and bequest, and is thereby barred as to his entire personal and real estate, other than as is devised and bequeathed to her.
At common law the widow was entitled to one-third part of her husband’s estate, after the payment of his debts. &c., of which he could not deprive her. See Griffith v. Griffith’s Ex’r, 4 Har. & McH. 123. This right was recognized by various acts of assembly, and by the act of Maryland of 1798 is clearly defined. The common law right of the widow having been superseded by this statute, we are to look to it alone to ascertain what her legal rights as widow are, and what share of her husband’s personal estate she is entitled to. By section 1, sube. 11, the widow gets the whole personal estate, after the payment of debts, under the circumstances there named. If her case falls within section 2, she gets one-third; and if within section 3, one-half. This is given to her as widow, and in lieu of her common law right as widow; and is to be received by her as widow, and not otherwise. We see that her legal share depends upon circumstances, and is greater or less as her husband does or does not leave certain relatives; that her right is necessarily under one of these classes as widow, and not partly under one as widow, and partly under another as heir or next of kin. By section 1, sube. 13, it is enacted that “every devise of land or any estate therein, or bequest of personal estate to the wife of the testator shall be construed to be intended in bar of her dower in lands or share of the personal estate respectively, unless it is otherwise expressed in the will.” The English rule is that such a devise is to be construed as intended in addition to her legal rights, and the inclination of the courts seems to be to regard any declaration that is in bar of her legal share as only intended to apply to property devised, and as effectual only so far as necessarily in conflict-and inconsistent with the presumption in law that it was not in bar. This section altered that rule and declared that it was to be construed as intended in bar of her share, not merely of the personal estate disposed of by the will, but of the entire personal estate. Section 1 declares and fixes the intention in making the bequest. Section 2 declares the effect of such a bequest, and declares that “she shall be barred of her share in the personal estate,” unless within ninety days she renounce the will and elect to take her legal share. In th’e same section, with a view to the provision of law, that under some circumstances the wife would be entitled to more than a third (there is no difference as to real estate), it is provided that if the widow shall renounce the will “she shall be entitled to one-third part of the personal estate of her husband, which shall remain after the payment of his just debts and claims against him, and no more;” from this it plainly appears that the entire personal estate was referred to. Although there are no children, yet if she renounces she only gets one-third of the personal estate, does not yet get her share. Would it not be reasonable to apply this proviso to the entire personal estate, as clearly must be done, and then contend that the enacting clause is less comprehensive, that by accepting a bequest she was only *425barred as to part, viz: that actually devised? If she accepts she is barred as to all; if she renounces she gets only one-third of the personal estate. By section 3, if the will of the husband devise “a part of both real and personal estate, she shall renounce the whole or be otherwise barred of her right to both real and personal estate.” In this case there was a devise of both real and personal estate, and as the widow did not renounce ■the whole, she is therefore barred of her right to his personal estate, other than is given to her by the will. The other sections of this act all show that the entire personal estate is referred to, and that the law was not merely intended to apply only to that ■actually disposed of by will. By section 4, a devise of part of real or personal estate shall “bar her of only the real or personal estate, as the case may require.” Section 5 is yet more distinct when it says that • a widow in accepting a devise in lieu of her legal rights, shall be considered a purchaser, with a fair consideration being entitled to a certain portion of her husband’s entire personal estate, after payment of debts, &c., when she gives it up for a bequest, she becomes a purchaser of the bequest, &c. The terms “share” and “legal right” are used as synonymous, and will depend on the predicament in which she stands at her husband’s death. This section recognized the doctrine that accepting the bequczi she gets nothing •else.
We submit that by accepting the devise and bequest the widow voluntarily agreed to receive the same, in lieu of the share of the entire personal estate she would have been entitled to, had she renounced, or to which she would have been entitled, if there had been no will. Mr. Wylie relies on an English authority, which says: that if the testator declares in his will a devise to be in bar of his widow’s share, that it only bars her as to the property devise, and contends that section 1, sube. 11, only changes the English rule of construction, and merely puts the case in the same position as if the testator had by his will declared the bar. Assuming that section 1 has only that ef-feet, yet section 2 or 3 declares the effect of ■such a devise and creates the bar. There is no such statutory provision as that we are seeking to construe in the English law, and •therefore the English eases can only aid us in its construction, by showing what the former law was. The very fact that a statute was passed would indicate some change in the law. The case referred to is Pickering v. Lord Stamford, 3 Ves. 334 (when this ■case was first before the court, 2 Ves. Jr. 272). The claim of the widow was rejected, but was allowed for reasons inapplicable to this case. The master of the rolls, said: “The question really is whether if all the four residuary legatees, to whom he had : given the residue jointly, which would therefore have gone to the survivor had died, in his life his widow would have been barred from any share.” He says that it is not disputed, but that as to real estate, under the same circumstances she would be barred; and also that if there is a contract before marriage, using the same terms in bar, that she would be already barred as to the entire estate. See note a, 3 Ves. 331; note 4, 2 Ves. Jr. 2S4.
In these two cases, he thinks it clear that the bar goes to the entire estate, explains the error of his former decision, as having arisen from his reasoning by analogy, and draws distinctions between the case before him, and a case of contract or of the devise of real estate, deciding the case on the authority of a decision of Lord Oowper. The question of intent, as considered by him, has reference to the English rule. He also alludes to a point more distinctly presented by the lord chancellor. By this ease it is conceded, that as to real estate, the rule is as we contended. By our statute real and personal estate are placed on precisely the same footing. By this case it is conceded that a contract before marriage, using the same language as in a will, has a different effect and will bar the widow as to the entire personal estate. Our statute was in force when this marriage was contracted, and it was necessarily contracted with reference to this provision of law. A provision of law is certainly equal to a contract of the parties, to bar the widow when the same terms are used in both. The bar by contract is not made with a view to a special disposition of property, as may be said of a will, but the bar by statute stands in that respect on precisely the same footing. If certain terms in a contract will bar the widow as to the entire personal property, the same terms in a statute must have the same effect. The English construction that the' estate intended to bar the widow only as to legatees, grows manifestly out of the English rule, that the devise or bequest is presumed to be intended in addition to her legal share; and the courts seem to think that by limiting the bar to the property disposed of by the will, they can satisfy and answer the intention of the testator, without entirely annulling the legal presumption. The lord chancellor on appeal, (3 Ves. 4!)2,) in addition to the question of intention, decides that he cannot take from the widow without he gives to some one else. This is not a decision construing a statute, similar to that under consideration, and can be used for no other purpose than to show what the law is without a special statute in reference to the subject in which it treats.
No one will contend that the legislature could not pass a law providing that a husband may bar his wife from any further share of his estate than he gives her by his will, so that the residue of his estate would go to his next of kin, or if none within the fifth degree, to the United States. If this *426lias been done, the court must look at tlie will, and the widow will he barred, although thd1 residue is not disposed of by will. We claim that this has been done by the act of assembly above referred to; and that if the above decision can have any effect, it will be to show what the law was previously, and the presumption would be that the statute was enacted for the purpose of altering the law, it not purporting to be a declaratory law. We submit that if the above case has any bearing in the present case, it is in support of our views. If Wm. Campbell really left no relatives within the fifth degree, then by section 15, sube. 2, the surplus will go to the United States. If she had renounced the will, the surplus (two thirds) of the personal estate would clearly have gone that way. How can the rule be different when she accepts the bequest in lieu of that she would have received in renouncing? AVe submit that the widow has no claim to the surplus under the true construction of the statute. -
[On appeal to the supreme court, it was held that the record was not properly certified, and that the a mount in controversy was less than $1,000. The appeal was dismissed. 2 Wall. (69 U. S.) 19S.]
It . is admitted that the appellant is a Christian white man of this District, and that Kitty Pad, the witness, is a free negro. The question is whether the testimony of Kitty Pad is admissible against the appellant. By Ac-t Md. 1717, c. 13, § 2, it is enacted that no free negro “shall be admitted or received as good and valid evidence in law in any matter or thing whatsoever depending before any court of record or before any magistrate,” “wherein any Christian white person is concerned.” The only question is whether or not the appellant is concerned in the present proceeding. It is contended that he has no pecuniary interest, and therefore is not concerned in it. The preamble of the statute is: “Whereas it may be of very dangerous consequence to admit any free negro, &e., &c.” The inferior station of the negro, and the impolicy of permitting an enslaved race to testify against their masters, is recognized and enforced. Either this is a lawful proceeding or it is not. If not the orphans’ court had nothing to do with it. If it is, then as a party the executor is necessarily concerned in it. The appellant could not be called as a witness, why? for the same reason that he is a party to the suit. The supreme court says that a party to a suit, a mere trustee or administrator without any pecuniary interest, without even a liability for costs, is yet incompetent as a witness; he is necessarily concerned in it as a party to the record. If a pe-euniary interest is necessary we have it in this case, not merely in a personal liability for costs, but also for this reason—the executor gave bond for proper distribution of the estate, and the evidence of this free negro is used against him to show who are and who are not entitled. The petition is filed against the executor alone. It is true that the relatives named in the will were represented by counsel, as shown by the record, but assuming that those thus represented would be barred, yet others might appear, for the orphans’ court has not jurisdiction to protect the executor as to parties not represented. See Conner v. Ogle [4 Md. Ch. 425]. And then the executor may be compelled to pay all the residue, on the testimony of this negro, to the widow, amd aft-erwards have to make a second payment to some party not bound by this proceeding, who may show himself entitled. This certainly is a pecuniary interest, viz; the risk of a x>ecuniary loss. The testator by his will devises property to his son, his sister and his nieces, &c. The appellee in her petition charges thai the son is illegitimate, but does not pretend that such is the case as to the sister and nieces. The executor, in his answer, says he believes the son is illegitimate, but requires proof of it, and says he knows nothing about the other relatives. The evidence of Kitty Pad, that the sister and nieces are not legitimate, is not in support of any allegation in the petition as to the sister and nieces, and is objectionable on that ground. The executor is concerned in the proper distribution of the estate, as ■ he is liable for an improper distribution, and is therefore pecuniarily concerned in the proceeding. Apart from the question of public iiolicy the executor is pecuniarly concerned in the matter in controversy.
We submit that the testimony of Kitty Pad was improperly admitted against the appellant.
The decree of the orphans’ court is reversed, with directions to the judge of the orphans' court to dismiss the petition of the appellee, Rachel Campbell. ,